Case 6:19-mj-01750-DAB Document 2 Filed 10/24/19 Page 1 of 1 PagelD 12

UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

 

 

 

 

 

 

 

 

 

 

v. Case No: 6:19-mj-1750
PETER CORREA
AUSA: Sean Shecter
Defense Attorney: Joshua Lukman, Federal Public Defender
JUDGE: DAVID A BAKER DATE AND October 24, 2019
United States Magistrate Judge TIME: 2:07-2:12
5 minutes
Courtroom: 6D TOTAL TIME:
DEPUTY Edward Jackson REPORTER: Digital
CLERK: Orlando_Digital_Transcripts
@flmd.uscourts.gov |
INTERPRETER: | None PRETRIAL/ Ivette Suarez
PROB:
CLERK’S MINUTES

Case called; appearances taken; procedural setting by the Court.

INITIAL APPEARANCE (RULE 5c)

Court summarized the charges in the Complaint.
Court advised the defendant of his rights.
Defendant requested the appointment of counsel.
Court appointed the Federal Defender to represent the defendant in this district.
Government seeks detention.
Defendant waived the right to further hearings in this district to be held in the district of

offense.

Orders of Detention, Removal and Commitment entered.

Page 1 of 1
